        Case 1:19-cv-09167-ALC-SLC Document 60 Filed 05/09/20 Page 1 of 1

                                                                                                               5/9/2020




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          May 8, 2020

United States District Judge Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

        Re:       Deleston v. 251 Ginza Sushi Huang Inc., et al., Case No.: 1:19-cv-9167-ALC

Dear District Judge Carter:

        Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
in connection with the above-referenced action. As previously reported, the above referenced
action has been settled. Plaintiff is waiting to receive the signed agreement from defendants JRD
Realty Corp. and 636 Assets Inc., which is still delayed due to office closures as a result of the
COVID-19 pandemic. Respectfully, we are requesting together with counsel for the defendants
an extension of time for thirty (30) days to either discontinue or file an application to restore this
action.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.

cc:     Clifford Mulqueen, Esq. (via CM/ECF)
        David W. Graber, (via CM/ECF)




                                                                                  Dated: May 9, 2020




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
